DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 7 recites “a hembar” which is understood to be a typographical error and should recite --the hembar-- since a hembar was previously recited.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,570,662. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 10, 11, 15, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrowes (US 765,878).
Regarding claim 1, Burrowes discloses a fabric deployment system (Fig 6), comprising: 
a wheel carriage assembly (Fig 1) having a first wheel (J) and a second wheel (J); 
a hembar (C bottom) being configured to move about a pivot point (g’) to an angle with respect to a horizontal axis (Fig 1); 
the pivot point directly coupling the wheel carriage assembly to the hembar (Fig 1, 2); 
the first wheel (J) having a first axis of rotation at a non-parallel angle and non- perpendicular angle with respect to a hembar (when the hembar is tilted, the axis of J is at a non-perpendicular angle with respect to a longitudinal axis of the hembar and a non-parallel angle with respect to the longitudinal axis of the hembar); and 
the second wheel (J) having a second axis of rotation at a non-parallel angle and a non- perpendicular angle with respect to the hembar (when the hembar is tilted, the axis of J is at a non-perpendicular angle with respect to a longitudinal axis of the hembar and a non-parallel angle with respect to the longitudinal axis of the hembar),
wherein the first axis of the rotation of the first wheel (J) and the second axis of the rotation of the second wheel (J) are offset from one another (the axes are spaced apart and non-overlapping and are understood to be offset.
Regarding claim 2, wherein the hembar comprises a first portion (C ), and a second portion (inner portions), wherein the first portion is coupled to a fabric (Fig 6), and wherein the first portion receives the second portion such that the hembar is expandable by translating the second portion away from the first portion (Fig 2 and 5).	Regarding claim 3, wherein the pivot point (g’) is configured to be located inside a guide track (Fig 1, 2).
Regarding claim 5, wherein the pivot point (g’) is removably coupled to the hembar.
Regarding claim 10, wherein the hembar moves in and out with respect to the wheel carriage assembly (via inner assembly of C).
Regarding claim 11, wherein the first wheel is configured to contact two sides of a guide track (Fig 4).
Regarding claim 15, wherein the first end of the hembar freely moves about the pivot point, irrespective of a position of the second end of the hembar (Fig 1).
Regarding claim 18, wherein the wheel carriage assembly maintains rotational friction with the first wheel, and reduces sliding friction with the first wheel (Fig 4).
Regarding claim 19, wherein the first wheel and a second wheel are configured to interface with opposite interior corners of a guide track (each wheel interfaces with left and right sides of the guide track).
Regarding claim 20, Burrowes discloses a method for moving a fabric deployment system, comprising: moving a hembar (C bar) about a pivot point (g’) to an angle with respect to a horizontal axis, wherein the pivot point directly couples a wheel carriage assembly to the hembar (Fig 1, 2), and wherein the wheel carriage assembly comprises a first wheel (J) and a second wheel (J); in response to moving the hembar, causing the first wheel to move about a first axis of rotation at a non-parallel angle and non-perpendicular angle with respect to the hembar; and in response to moving the hembar, causing the second wheel to move about a second axis of rotation at a non-parallel angle and a non-perpendicular angle with respect to the hembar (as evident in Figure 1, the hembar is angled and when the hembar is tilted, the axis of J is at a non-perpendicular angle with respect to a longitudinal axis of the hembar and a non-parallel angle with respect to the longitudinal axis of the hembar), wherein the first axis of the rotation of the first wheel and the second axis of the rotation of the second wheel are offset from one another (the axes are spaced and non-overlapping).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burrowes (US 765,878) in view of Kraeutler (US 5,477,902).
Regarding claim 6-8, Burrowes discloses the wheel carriage assembly further comprises a wheel connector (G), and wherein the hembar couples to the wheel connector at a place equidistant from the first wheel, the second wheel (Fig 1). Burrowes fails to further disclose a third wheel and a fourth wheel. However, providing additional wheels involves mere duplication of the working parts of the invention. Kraeutler discloses that it is known for a first wheel to be provided with another wheel along the same rotational axis for guiding along a track. It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Burrowes such that the first wheel is provided with an adjacent third wheel and the second wheel is provided with an adjacent fourth wheel in the manner taught by Krauetler. Such modification would improve the guidance of the wheel carriage along the track. As modifie with Kraeutler, the wheel carriage assembly is configured with the first wheel, the second wheel, the third wheel and the fourth wheel, and responsive to the hembar moving the fabric, at least two of the first wheel, the second wheel, the third wheel or the fourth wheel of the wheel carriage assembly at least partially contact a guide track, without regard to an orientation of the guide track, wherein the third wheel has a third axis of rotation at a non-parallel angle and non-perpendicular angle with respect to the hembar; and a fourth wheel on the second end, wherein the fourth wheel has a fourth axis of rotation at a non-parallel angle and a non-perpendicular angle with respect to the hembar, wherein the third axis of the rotation of the third wheel and the fourth axis of the rotation of the fourth wheel are offset from one another.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burrowes (US 765,878).
Regarding claims 12 and 14, Burrowes discloses the wheel carriage assembly comprises at least the first wheel and the second wheel, wherein the wheel carriage assembly further comprises a wheel connector (G). Burrowes fails to disclose that the hembar couples to the wheel connector at a location closer to the first wheel than the second wheel. However, such modification involves the mere rearrangement of parts. It would have been obvious to one having ordinary skill in the art at the time of effective filing to position the location where the hembar connects to the wheel carriage assembly such that it is closer to the first wheel than the second wheel since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burrowes (US 765,878) in view of Takeuchi et al. (US 8,146,980), hereinafter referred to as Takeuchi.
Regarding claim 9 and 16, Burrowes discloses guide tracks on opposite sides of the hembar with a first guide track interfacing the first end and the second guide track interfacing the second end. Burrowes fails to disclose that the first guide track is at an angle other than 0 degrees or 90 degrees with respect to the second guide track and wherein the first guide track is not parallel to the second guide track. However, Takeuchi discloses that it is known for first and second guide tracks of a fabric deployment system to be not parallel and at an angle to each other (Fig 2) in order to fit within non-rectangular openings and as seen in Figure 2 of Takeuchi, such  arrangement places the pivot point outside of a guide track. It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the system of Burrowes into non-rectangular openings such that first and second guide tracks are not parallel and at an angle and the pivot point located outside of the guide tracks, as taught by Takeuchi, and such modification would provide fabric deployment systems in irregular openings. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burrowes (US 765,878) in view of Murphy (US 4,204,719).
Regarding claim 17, Burrowes fails to disclose ball bearings. However, Murphy discloses that it is known for ball bearings to be located within the interior of a wheel. It would have been obvious to one having ordinary skill at the time of effective filing to provide the wheels of Burrowes with ball bearings, as taught by Murphy, in order to insure near frictional movement of the wheels (Murphy: col 5, lines 3-5). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634